Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the arguments and amendment of the applicant. Responses to the arguments of the applicant appear after the first rejection to which they are directed.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11,12,30,31,35-42, 52-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification includes examples where a particular ratio of monofunctional and polyfunctional monomers are used where the amount of monofunctional monomer is less than the amount of polyfunctional monomer, but does not otherwise describe the relative amounts of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11,12,30-31,35-37,39,40 and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi et al. 20030096172, in view of  Takizawa et al. JP 2006078821, Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458.
Ichihashi et al. 20030096172 in example 60 includes the allyl based prepolymer, ASF 400 (an acrylic acid adduct of 9,9-bis(4-hydroxyphenyl)fluorene diglycidylether, AKA phenoxyethanol)fluorene diacrylate) [0268]), MPSMA [0278], BR-30, SR-804 and N-vinylcarbazole (NVC, [0278]), 3.5 wt% of a photoinitiator (BTTB-25, 3,3’,4,4’tetra(t-butylperoxycarbonyl)benzophenone) and solvent (table 4, page 19).  The addition of heat polymerization inhibitors, such as hydroquinone, p-methoxyphenol, t-butylcatechol, naphthylamine and the like are disclosed [0148,0152]. The addition of fine particles is disclosed to adjust the viscosity of the compositions [0149].  The use of sulfur containing monomers, including thiophene containing monomers is disclosed [0048-0049,0062-0077].  Fluorene containing monomers are disclosed, including 9,9-bis(4-(meth)acryloyloxyphenyl)fluorene and 9,9-bis(4-(meth)acryloyloxydiethoxyphenyl)fluorene, 9,9-bis(4-
Takizawa et al. JP 2006078821 teaches in sample a composition which forms the hologram by  polymerization of a composition including 0.30 wt% of sensitizing polymethine dye S-31 [0071], 1.20 wt% of photoinitiator I-2 (Cl-HABI, [0130]), 1.80 wt% chain transfer agent MBO, 46,5 wt% POEA, 50.5 wt% cellulose acetate butyrate  (CAB 531) and to this was added 5 wt% of N-methylphenothiazine (ED-24 [0054]) was added. This was coated and then used to record a hologram with a diffraction efficiency of 86% compared to the 84% of the comparative example without ED-24 added [0208-0213]. Similar results were achieved with different electron donors including ED-7,ED-19, ED-26, ED-27, ED-30, ED-41, ED-49, ED-8, ED-13, ED-14 or ED-1 were used in place of ED-24.  Useful electron donors include alkylamines, phenothiazine, carbazoles, triphenylamines, hydroquinones, catechols, aminophenols and imidazoles [0040-0057, particularly 0040,0051,0054] with ED-24 to ED29 being phenothiazine compounds, and ED-34-to ED-38 phenolic compounds.  Useful photoinitiators include ketones as well as sulfonium and iodonium salts which can be used with an acid multiplier can be used to increase sensitivity [0125-0131]. Exemplified photoinitiators [0130] I-5 to I-7, I-15 and I-12 are iodonium salts and I-8 to I-10, I-13, I-16 and I-17  as sulfonium salts [0125-0131]. Phenothiazine is a sensitizing dye S-60 [0073] and phenothiazines dyes are generally disclosed at [0064].  The electron donor should be used in amounts of 1-100 
Hattori et al. JP 2013-227513 (machine translation attached) teaches curable compositions including polyfunctional fluorene monomers which can be used for various optical devices including holograms [0002]. Monofunctional monomers can be added to adjust the hardness of the cured product as well as the curability and viscosity of the photocurable composition [0070,0079]. The monofunctional monomer can be a vinyl, allyl or (meth)acrylate monomer [0071].  The monofunctional monomer can be used in amounts of 0.3 to 70 parts based upon the fluorene monomer content [0086]. Example 4 uses 70 parts of a polyfunctional fluorene monomer and 30 parts of the monofunctional monomer benzylacrylate (BZA) [0137]. The photoinitiator is used in amounts of 01-20 wy% [0098]. The addition of thermal polymerization inhibitors such as hydroquinone or hydroquinone monoethyl ether is disclosed [0101]
Weiser et al. 20120219884 teaches that the ratio of the poly functional to monofunctional monomer in a holographic recording medium controls the flexibility of the cured product, where higher monofunctional monomer content is more flexible and higher polyfunctional monomer increases hardness ([0016,0280], and tables 3 and 4a).  The addition of polymerization inhibitors and antioxidants is disclosed [0138-0139]. Useful monomers include N-carbazole acrylates [0104]. 

It would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by adding 5% N-methylphenothiazine and the sensitizing dye as taught at [0208-0213] of Takizawa et al. JP 2006078821 with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Takizawa et al. JP 2006078821 teaches the use of ketone photoinitiators at [0125] as useful with the electron donors and thiazine sensitizing dyes taught at [0140] of Ichihashi et al. 20030096172, phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor [ 0064,0073,0197] in Takizawa et al. JP 2006078821 and to increase the ASF 400 (an acrylic acid adduct of 9,9-bis(4-hydroxyphenyl)fluorene diglycidylether, AKA phenoxyethanol)fluorene diacrylate) [0268]) relative to the N-vinyl carbazole to increase the hardness of the resulting hologram as taught in Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 due to the higher degrees of crosslinking.
Alternatively it would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by replacing the BTTB-25 photoinitiator with the sensitizing dye,  1.2 wt% Cl-HABI and 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Ichihashi et al. 20030096172 teaches the use of Cl-HABI as a photoinitiators at [0137] and thiazine sensitizing 
Alternatively it would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by replacing the BTTB-25 photoinitiator with the sensitizing dye,  1.2 wt% Cl-HABI and 5% of electron donors hydroquinones, catechol, phenothiazine or t-butylcatechol as taught at [0208-0213, 0040-0057] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Ichihashi et al. 20030096172 teaches the use of Cl-HABI as a photoinitiators at [0137] and thiazine sensitizing dyes at [0140], noting that hydroquinones, catechol, phenothiazine and t-butylcatechol are known to be thermal polymerization inhibitors [0197] in Takizawa et al. JP 2006078821 and to increase the ASF 400 (an acrylic acid adduct of 9,9-bis(4-hydroxyphenyl)fluorene diglycidylether, AKA phenoxyethanol)fluorene diacrylate) [0268]) relative to the N-vinyl carbazole to increase the hardness of the resulting hologram as taught in Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 due to the higher degrees of crosslinking. 
Alternatively it would have been obvious to one skilled in the art to modify example 60 of Ichihashi et al. 20030096172 by replacing the BTTB-25 photoinitiator with the sensitizing dye,  an iodonium and iodonium salt and adding 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these 
Further, it would have been obvious to replace ASF400 with other fluorene monomers including 9,9-bis(4-methacryloyloxyethoxyphenyl)fluorene based upon the disclosed functional equivalence at [0054-0060] of Ichihashi et al. 20030096172 and/or to add other amounts of the photoinitiator within the  0.1-15 wt% range taught at [0147] of Ichihashi et al. 20030096172. 
The applicant argues that the combination of references does not teach the 0.1-10 wt% of the inhibitor and the molar ratio of the inhibitor to the photoinitiator being 0.1-10.  In the photoinitiator system where 5 wt% of the electron donor (such as methylphenothiazine) is added as taught in Takizawa et al. JP 2006078821 to the benzophenone (ketone containing) photoinitiator composition of example 60 of Ichihashi et al. 20030096172, the 5 wt% is within the recited range and the weight ratio of the inhibitor to the photoinitiator is 5/3.5 yields 1.4  which multiplied by (213.30/646.7) yields  0.46 which is within the range of 0.1 to 10.  
Further, the phenothiazine is taught as increasing the sensitivity of the composition which results in a demonstrated increase in the diffraction efficiency from 81% without the ED-24 to 86% when it is added in Takizawa et al. JP 2006078821.  

The applicant argues that the combination of Ichihashi et al. 20030096172 and Takizawa et al. JP 2006078821 does not teach the claimed use of more of the polyfunctional fluorene monomer than the monofunctional carbazole monomer. The examiner agrees, but the rejection now includes Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 which teach the use of more polyfunctional monomers, including fluorene monomers to produce holographic products with higher hardness.  In particular Weiser et al. 2012021988 discusses the effects of the relative amounts of a polyfunctional and monofunctional monomer on the crosslinking density and hardness/modulus of the resultant hologram at [0016,0280], Knocke 20100112458 discusses polymerizable mixtures where the monofunctional monomer content is less than 10 % as the polyfunctional monomer confers especially high thermal and mechanical stability in the cured holographic elements [0022-0023] and Hattori et al. JP 2013-227513 discusses adding monofunctional monomers to decrease/adjust the hardness of the cured product [0070,0079].  On this basis there appears to be known benefits to using more than 50 wt% content of the polyfunctional monomer on the basis of the total monomer content, so the claims are not clearly allowable.

Claims 11,12,30-31,35-42 and 52-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343 in view of  Takizawa et al. JP 2006078821, Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458.
Hayashida et al. 20110287343 teaches in table 3 (pages 9-10), example 19 which comprises 5g of vinyl acetate polymer binder, 1.5 g of 9,9-bis(4-(2-acryloyloxyethoxy) phenyl)fluorene (NK ester A-BFEF), 1.5g of 2-(9-carbazolyl)ethyl methacrylate, 2,4,7,9-tetramethyl-5-decyne-4,7-diol, diethyl sebacate, 0.96 g of 3,3’-di(tert-butylperoxycarbonyl)-4,4’-di(methoxycarbonyl)benzophenone (BT-2, photoinitiator, 9.08 wt% dry components), a benzoxazole sensitizing dye (formula VII, page 8) is acetone, which yields a holographic recording medium with a diffraction efficiency of 85% when processed.  This is coated to a thickness of 20 microns on a PET film and then contacted with a glass substrate, a reflection hologram was recorded using 532 nm laser light with an intensity of 30 mW/cm2 for 5 seconds (total exposure of 150 mW/cm2) and then cured using a fluorescent lamp for 6 hours to fix the holographic image [0140-0145].  Example 5 is similar, but uses 3.0 g of the  9,9-bis(4-(2-acryloyloxyethoxy)phenyl)fluorene and has a diffraction efficiency of 93%. Example 12 is 
It would have been obvious to one skilled in the art to modify example 19 of Hayashida et al. 20110287343 by adding 5% N-methylphenothiazine and a sensitizing dye as taught at [0208-0213] of Takizawa et al. JP 2006078821 with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Takizawa et al. JP 2006078821 teaches the use of ketone photoinitiators at [0125] as useful with the electron donors and thiazine sensitizing dyes taught at [0084] of Hayashida et al. 20110287343, phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor as established at [ 0064,0073,0197] of Takizawa et al. JP 2006078821 and to increase 
Alternatively it would have been obvious to one skilled in the art to modify example 19 of Hayashida et al. 20110287343 by replacing the BT-2 photoinitiator with the sensitizing dye,  1.2 wt% Cl-HABI and 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Hayashida et al. 20110287343 teaches the use of Cl-HABI as photoinitiators at [0081] and thiazine sensitizing dyes at [0084], noting that phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor [ 0064,0073,0197] in Takizawa et al. JP 2006078821 and to increase the ASF 400 (an acrylic acid adduct of 9,9-bis(4-hydroxyphenyl)fluorene diglycidylether, AKA phenoxyethanol)fluorene diacrylate) [0268]) relative to the 2-(9-carbazolyl)ethyl methacrylate to increase the hardness of the resulting hologram as taught in Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 due to the higher degrees of crosslinking. 

Alternatively it would have been obvious to one skilled in the art to modify example 19 of Hayashida et al. 20110287343 by replacing the BT-2 photoinitiator with the sensitizing dye,  iodonium or sulfonium salts and 5% N-methylphenothiazine as taught at [0208-0213] of Takizawa et al. JP 2006078821with a reasonable expectation of success in these forming useful holographic recording media and the electron donors increasing the sensitivity, noting that Hayashida et al. 20110287343 teaches the use of onium salts, such as iodonium salts as photoinitiators at [0071] and thiazine sensitizing dyes at [0084], noting that phenothiazine is known to be a sensitizing dye and a thermal polymerization inhibitor [ 0064,0073,0197] in Takizawa et al. JP 2006078821 and to increase the ASF 400 (an acrylic acid adduct of 9,9-bis(4-hydroxyphenyl)fluorene diglycidylether, AKA phenoxyethanol)fluorene diacrylate) [0268]) 
Further, it would have been obvious to replace ASF400 with other disclosed fluorene monomers, replacing the carbazole acrylate with other carbazole monomers such as the vinyl carbazole taught at [0091] of Takizawa et al. JP 2006078821, to replace the vinyl acetate with other binders such as those disclosed at [0100-0102,0105-0106] of Hayashida et al. 20110287343, to use other amounts of the photoinitiator within the 3-10 wt% disclosed in  Hayashida et al. 20110287343 or the 1-100 moles per mole of sensitizing dye taught in Takizawa et al. JP 2006078821 and/or to continue exposure to increase the reflective index modulation as close as possible to the 0.3 preferred upper value taught in Takizawa et al. JP 2006078821.
The applicant argues that the combination of references does not teach the 0.1-10 wt% of the inhibitor and the molar ratio of the inhibitor to the photoinitiator being 0.1-10.  In the photoinitiator system where 5 wt% of the electron donor (such as methylphenothiazine) is added as taught in Takizawa et al. JP 2006078821 to the 9.08 wt% benzophenone (ketone containing) photoinitiator composition of example 60 of Ichihashi et al. 20030096172, the 5 wt% is within the recited range and the weight ratio of the inhibitor to the photoinitiator is 5/9.08 yields 0.55 which multiplied by (213.30/646.7) yields a molar ratio of  0.18 which is within the range of 0.1 to 10.  
Further, the phenothiazine is taught as increasing the sensitivity of the composition which results in a demonstrated increase in the diffraction efficiency from 81% without the ED-24 to 86% when it is added in Takizawa et al. JP 2006078821.  

The applicant argues that the combination of Hayashida et al. 20110287343 and Takizawa et al. JP 2006078821 does not teach the claimed use of more of the polyfunctional fluorene monomer than the monofunctional carbazole monomer. The examiner agrees, but the rejection now includes Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 which teach the use of more polyfunctional monomers, including fluorene monomers to produce holographic products with higher hardness.  In particular Weiser et al. 2012021988 discusses the effects of the relative amounts of a polyfunctional and monofunctional monomer on the crosslinking density and hardness/modulus of the resultant hologram at [0016,0280], Knocke 20100112458 discusses polymerizable mixtures where the monofunctional monomer content is less than 10 % as the polyfunctional monomer confers especially high thermal and mechanical stability in the cured holographic elements [0022-0023] and Hattori et al. JP 2013-227513 discusses adding monofunctional monomers to decrease/adjust the hardness of the cured product [0070,0079].  On this basis there appears to be known benefits to using more than 50 wt% content of the polyfunctional monomer on the basis of the total monomer content, so the claims are not clearly allowable.

Claims 11,12,30-31,35-39,42-47 and 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343, in view of  Takizawa et al. JP 2006078821, Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 further in view of Goldfinger 20120071618.
Goldfinger 20120071618 teaches known radical inhibitors which inhibit radical polymerization reactions of (meth)acrylate groups such as  2,6-di-tert-butylphenol, 2,6-di-tert-butyl-4-methylphenol, 2,6-di-tert-butyl-4-ethylphenol, 2-methyl-6-tert-butylphenol, 2,4,6-tri-tert-octylphenol, 2,4-dimethyl-6-tert-butylphenol, 2-tert-butyl-6-(.alpha.-methylbenzyl) phenol, 2,4-di-tert-octylphenol, 2,6-di-tert-butyl-4-methoxyphenol, 2,6-di-tert-octyl-4-decoxyphenol, 2-tert-butyl-4-chlorophenol, 2,6-di-tert-butyl-4(N,N'-dimethylaminomethyl -phenol), 2,2'-methylene-bis(4-methyl-6-tert-butylphenol), 2,2'-methylene-bis(4-ethyl-6-tert-butylphenol), 2,2'-methylene-bis(4-methyl-6-nonylphenol), 4,4' methylenebis(2,6-di-tert-butylphenol), 4,4'-bis(2,6-di-tert-butylphenol), 4,4'-bis(2-methyl-6-tert-butylphenol), 4,4'-isopropylidenebis(2,6-di-tert-butylphenol), 1,4 -hydroquinone, 4-methoxyphenol and the like; phosphorus compounds such as 
In addition to the basis above, the examiner holds that it would have been obvious to one skilled in the art to modify the compositions and processes of using them rendered obvious by the combination of Hayashida et al. 20110287343,Takizawa et al. JP 2006078821, Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 by using other polymerization inhibitors known to inhibit radical polymerization reactions of (meth)acrylate groups such as benzotriazoles disclosed by Goldfinger 20120071618 with a reasonable expectation these inhibiting thermal polymerization and being amines acting as electron donors.
	The response to the arguments of 9/23/2021 and 10/11/2021 above is relied upon without further comment.

Claims 11,12,30-31,35-42 and 52-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343 in view of  Takizawa et al. JP 200607882, 
Brunsvold et al. 5164278 teaches the addition of 5-15 wt% hydroxyaromatic compounds to acid sensitized resists containing 1-3 wt% of an acid generating photoinitiator, such as onium salts increases their photosensitivity by increasing the acid generated. These can be hydroquinone, pyrogallol, 4-hydroxyacetophenone, bisphenol A, 3,5-di-t-butyl-4-cresol, and dihydroxy substituted naphthalenes (5/9-25, 6/26-46). The use of acid generating photoinitiator, such as onium salts to cured epoxide monomers and vinyl monomers is taught as known in the art (1/49-2/44).
In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Hayashida et al. 20110287343, Takizawa et al. JP 2006-07882, Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 by using a diphenyl iodonium salt photoinitiator based upon the disclosure at ([0067-0083], particularly [0071]) of Hayashida et al. 20110287343 and [0125] of Takizawa et al. JP 2006-07882, where the increased acid generation due to the interaction between the photoacid generator and the hydroquinone established in Brunsvold et al. 5164278. 
The response to the arguments of 9/23/2021 and 10/11/2021 above is relied upon without further comment.

Claims 11,12,30-31,35-42 and 52-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashida et al. 20110287343 in view of  Takizawa et al. JP 200607882, Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 further in view of Lamola et al. 5212046.
Lamola et al. 5212046 establishes that phenothiazine is a sensitizer for photoacid generators  (abstract and 6/1-9/19)
In addition to the basis above, it would have been obvious to modify the composition rendered obvious by the combination of Hayashida et al. 20110287343, Takizawa et al. JP 200607882, Hattori et al. JP 2013-227513, Weiser et al. 20120219884 and Knocke et al. 20100112458 by using a diphenyl iodonium salt photoinitiator based upon the disclosure at ([0067-0083], particularly [0071]) of Hayashida et al. 20110287343 and [0125] of Takizawa et al. JP 2006-07882, where the increased acid generation due to the sensitization of the photoacid generator by phenothiazines established in Lamola et al. 5212046. 
The response to the arguments of 9/23/2021 and 10/11/2021 above is relied upon without further comment.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shimizu et al. 20090310196 teaches that using more than 50% of a monofunctional monomer results in an increased modulus of elasticity during curing due to low crosslinking [0058-0063]. Photoinitiators are disclosed as useful in amounts of 0.05-10 wt% [0065-0066]. The addition of stabilizers is disclosed [0069]. Useful monomers include N-vinylcarbazole and fluorene diacrylates [0058]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 19, 2021